Case 1:17-cv-05495-MKB-ST Document 210 Filed 04/08/20 Page 1 of 3 PageID #: 9511



 IN THE UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 NORTH AMERICAN SOCCER LEAGUE,                         Case No.: 1:17-cv-05495-MKB-ST
 LLC,
                                                       STIPULATION AND [PROPOSED]
                         Plaintiff,                    ORDER REGARDING EXPERT
                                                       DISCOVERY SCHEDULE
 vs.

 UNITED STATES SOCCER FEDERATION,
 INC. and MAJOR LEAGUE SOCCER, L.L.C.,

                         Defendants.



        WHEREAS, the discovery schedule set forth in the above-captioned parties’ (“Parties”)

 Report of Initial Planning Meeting, ECF No. 79, was ordered into effect on June 28, 2018;

        WHEREAS, on February 10, 2020, the Court granted the Parties’ Stipulation and Proposed

 Order, ECF No. 208, setting May 4, 2020 as the “Expert Discovery Cutoff, Deadline for Expert

 Depositions, and Close of All Discovery” (the “Current Schedule”);

        WHEREAS, in March 2020, the Parties completed service of all expert reports ordered

 therein and agreed to dates in April 2020 for the outstanding expert depositions;

        WHEREAS, the COVID-19 National Emergency, associated “Shelter at Home” orders,

 and direct personal impacts of the pandemic on counsel in this case have severely disrupted and

 made impracticable the deposition schedule contemplated by the Parties in agreeing upon the

 Current Schedule; and

        WHEREAS, for the foregoing reasons, Defendants have requested, and Plaintiff does not

 object to, an extension to the expert discovery schedule;
Case 1:17-cv-05495-MKB-ST Document 210 Filed 04/08/20 Page 2 of 3 PageID #: 9512



          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 the Parties, that the current May 4, 2020 “Expert Discovery Cutoff, Deadline for Expert

 Depositions, and Close of All Discovery” is modified and extended to June 30, 2020.


          PURSUANT TO STIPULATION, IT IS SO ORDERED.


 DATED: ____________________________

                                                     ____________________________________
                                                     HON. STEVEN L. TISCIONE
                                                     UNITED STATES MAGISTRATE JUDGE

 Dated:     April 8, 2020


  By: s/ Mark E. Rizik Jr.                          By: s/ Christopher S. Yates

  Jeffrey L. Kessler                                Christopher S. Yates (pro hac vice)
  David G. Feher                                    Katherine M. Larkin-Wong (pro hac vice)
  Mark E. Rizik Jr.                                 LATHAM & WATKINS LLP
  Adam I. Dale                                      505 Montgomery Street, Suite 2000
  WINSTON & STRAWN LLP                              San Francisco, CA 94111
  200 Park Avenue                                   Tel: (415) 391-0600
  New York, New York 10166                          Fax: (415) 395-8095
  Tel: (212) 294-6700
  Fax: (212) 294-4700                               Lawrence E. Buterman
  jkessler@winston.com                              LATHAM & WATKINS LLP
  dfeher@winston.com                                885 Third Avenue, Suite 1000
  mrizik@winston.com                                New York, NY 10022
  aidale@winston.com                                Tel: (212) 906-1200
                                                    Fax: (212) 751-4864
  Heather Lamberg
  WINSTON & STRAWN LLP
  1700 K Street N.W.
  Washington, DC 20006                              Counsel for Defendant United States Soccer
  Tel: (202) 282-5000                               Federation, Inc.
  Fax: (202) 282-5100
  hlamberg@winston.com
                                                    By: s/ Bradley I. Ruskin
  Bruce L. Simon (pro hac vice)
  Benjamin E. Shiftan (pro hac vice)                Bradley I. Ruskin
  Neil Swartzberg (pro hac vice)                    Kevin J. Perra




                                                2
Case 1:17-cv-05495-MKB-ST Document 210 Filed 04/08/20 Page 3 of 3 PageID #: 9513



  PEARSON, SIMON & WARSHAW LLP                  Colin Kass
  350 Sansome Street, Suite 680                 Scott A. Eggers
  San Francisco, California 94104               Stephen R. Chuk
  Tel.: (415) 433-9000                          Jennifer E. Tarr
  Fax.: (415) 433-9008                          PROSKAUER ROSE LLP
  bsimon@pswlaw.com                             11 Times Square
  bshiftan@pswlaw.com                           New York, NY 10036
  nswartzberg@pswlaw.com                        Tel: (212) 969-3000
                                                Fax: (212) 969-2900
  Clifford H. Pearson (pro hac vice)
  Daniel L. Warshaw (pro hac vice)              Counsel for Defendant Major League Soccer,
  Matthew A. Pearson (pro hac vice)             L.L.C.
  Michael H. Pearson (pro hac vice)
  Alexander L. Simon (pro hac vice)
  PEARSON, SIMON & WARSHAW, LLP
  15165 Ventura Boulevard, Suite 400
  Sherman Oaks, California 91403
  Tel.: (818) 788-8300
  Fax.: (818) 788-8104
  cpearson@pswlaw.com
  dwarshaw@pswlaw.com
  mapearson@pswlaw.com
  mpearson@pswlaw.com
  asimon@pswlaw.com

  Counsel for Plaintiff North American Soccer
  League, LLC




                                            3
